The facts are fully stated in the opinion of the court, delivered by

Porter, J.

This action is brought by the holder, against one of the endorsers of a note, of which the following is a copy:
$2,732, 44. St. Francisville, July 10, 1826.
On the first day of May, 1827, we promise to pay Noel Waddill, and Abel Waddill, and Noel Norwood, or order, two thousand seven hundred and thirty-two dollars and forty-four cents, with interest at ten per centum per annum, from time due until paid; for value received.
(Signed) HANDY & WADDILL.
Witness,
Joseph Beman.
(Endorsed)

N Waddill,


Mel Waddill,


Noel Norwood.

The petition contains the usual allegations on which the •responsibility of an endorser arises, and expressly charges that one of the endorsers who is sued, is responsible for the whole amount of the note.
The defendant excepted to the petition on the ground, that the obligation was joint, not joint and several; and that all the obligors should have been made parties to the suit. The court sustained the exception, and rightfully sustained it, if this be a joint contract. Louisiana Code, 2080.
As the endorsers of a promissory note are in all respects similar to the drawers of a bill of exchange, and contract the *438same obligations, a doubt arose in our minds, whether the en(jorgei.g t0 this note were not responsible in solido.
When a case similar to this was first brought before the courts in England, the judges were of opinion that the parties had made themselves partners as to the transaction in question, and that an endorsement of one of them was sufficient, but when, under the order of the court, the case came on for a new trial, it was proved to be the universal usage and understanding of all the bankers and merchants of London, that the endorsement was bad because it wanted the signature of both the payees, and judgment was given accordingly. In Massachusetts a similar decision has been made. Douglass Rep. 653, in note. Bayley on Bills, 40. 9th Mass. 334.
From the rule thus established, and from the doctrine fre quently recognised by their courts, we understand it to be the law Merchant of England, and of our sister states, that a bill payable to several, or a joint note, produces a joint, not a joint and several obligation. Bayley on Bills, 37. Chilly on Bills, (ed. 1821,) 435.
l1 Is true that a joint obligation in those countries may compel, under certain circumstances, one of the obligors to pay the whole debt, but that arises from their laws, independent of any commercial usage. And a joint note in Louisiana must have whatever effect her laws give to such an obligation. Here the parties are only responsible for their virile share. Louisiana Code, 2081. 2 Louisiana Reports, 419. Bayley on Bills, 220, 269. Evans Pothier, vol. 2, page 11.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.